Exhibit 10.2

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered
into as of July 6, 2012 (the “Effective Date”) by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (the “Landlord”), and
MEDIVATION, INC., a Delaware corporation (the “Tenant”).

W I T N E S S E T H

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 28, 2011 (the “Original Lease”). The Original Lease was amended by that
certain First Amendment to Office Lease dated as of December 28, 2011 (the
“First Amendment”; the Original Lease as amended by the First Amendment is
referred to herein as the “Lease”).

B. Pursuant to the terms of the Lease, Tenant is leasing certain premises in the
office building (the “Building”) located at 525 Market Street, San Francisco,
California 94105.

C. The parties desire to amend the Lease as set forth hereinbelow.

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

1. Incorporation of Recitals. The recitals set forth above are incorporated
herein and made a part of this Amendment to the same extent as if set forth
herein in full.

2. Confirmation of Certain Terms.

2.1 Notwithstanding anything to the contrary in the Lease, Landlord and Tenant
hereby certify and confirm as follows:

(a) The Commencement Date under the Lease is hereby stipulated to be June 18,
2012.

(b) The scheduled Expiration Date under the Lease is hereby stipulated to be
June 30, 2019 (subject to earlier termination in accordance with the terms of
the Lease).

(c) As of the date hereof, all obligations of Landlord under the Lease which
were to be performed as of the date hereof have been performed by Landlord.

3. Ratification of Lease. All terms and conditions of the Lease are hereby
ratified and affirmed, as modified by this Amendment.

4. Capitalized Terms. All capitalized terms in this Amendment shall have the
same meanings as in the Lease unless expressly provided otherwise herein.



--------------------------------------------------------------------------------

5. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

[Signatures are on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Amendment as of
the day and year first above written.

 

LANDLORD:    

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

    By:  

/s/ Steven M. Zaun

      Steven M. Zaun       Its: Vice President TENANT:     MEDIVATION, INC.,    
a Delaware corporation     By:  

/s/ Gretchen Burke

      Name:  

Gretchen Burke

      Its:  

VP Finance and Business Processes

    By:  

 

      Name:  

 

      Its:  

 

 

3